Citation Nr: 1426339	
Decision Date: 06/10/14    Archive Date: 06/16/14

DOCKET NO.  11-31 701A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Houston, Texas



THE ISSUE

Entitlement to service connection for bilateral hearing loss.  



REPRESENTATION

Veteran represented by:	Texas Veterans Commission



WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse 




ATTORNEY FOR THE BOARD

S. Nathanson, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from December 1964 to December 1966.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision issued by the RO. 

The Veteran testified at a hearing at the RO conducted by the undersigned Veterans Law Judge in March 2013.  A copy of the transcript is associated with the claims file.  

In February 2014, the Board granted service connection for headaches and remanded the claim of service connection for bilateral hearing loss to the RO for additional development of the record.  For the following reasons, the RO complied with the Board's remand instructions.  

A review of the Virtual VA and Veterans Benefits Management System electronic claims files reveal a copy of the hearing transcript.  The remaining documents are either duplicative of the evidence in the paper claims file or are not relevant to the issue on appeal.  


FINDING OF FACT

The currently demonstrated bilateral sensorineural hearing loss disability is shown as likely as not to be due to the Veteran's exposure to hazardous and harmful noise levels incident to his duties during his period of active service.  


CONCLUSION OF LAW

By extending the benefit of the doubt to the Veteran, his disability manifested by a bilateral sensorineural hearing loss is due to disease or injury that was incurred in his active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

In light of the favorable action taken hereinbelow, a full discussion of whether VA has met its duties of notification and assistance is not required at this time. 

The Veteran asserts that his current bilateral hearing loss is due to his exposure to loud and harmful noise during his period of active service. 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2013).  

To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called 'nexus' requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

For the purpose of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The May 2014 VA examination report establishes that the Veteran has a current hearing loss disability.  38 C.F.R. § 3.385.  

A review of the service personnel records shows that the Veteran's military occupation specialties included that as an engineer equipment mechanic.  

The Veteran testified in March 2013 that he was exposed to loud noise working around and operating heavy equipment.  Given this factual background, his assertions of exposure to significant noise are found to be consistent with the circumstances of his service.  As such, his in-service noise exposure is acknowledged.  38 U.S.C.A. § 1154(a).  

The record contains conflicting evidence pertaining to the relationship between the Veteran's hearing loss and noise exposure during his period of active service.  

The Veteran's service treatment records contain complaints of decreased hearing in the right ear in March 1966.  An associated audiogram revealed puretone thresholds of 25 db, which constitutes evidence of hearing loss at 500 Hertz, bilaterally, and at 4000 Hertz on the right.  See Hensley v. Brown, 5 Vet. App. 155 (1993) (noting thresholds higher than 20 decibels indicate some degree of hearing loss).  

The Veteran was afforded a VA examination in September 2009 and reported having decreased hearing.  

The examiner rendered a diagnosis of bilateral sensorineural hearing loss, and opined that the current hearing loss was not due to exposure to noise during service.  The examiner reasoned that the Veteran had normal hearing at enlistment and separation, was unable to approximate a date that he noticed decreased hearing, and experienced noise exposure after service.  

An examination and clarifying opinion was provided in May 2014.  The examiner opined that it was less likely than not that the claimed bilateral hearing loss was the result of military noise exposure.  The examiner reasoned that there was not significant threshold shifts during service and that the Veteran experienced post-service noise exposure.  

The examiner noted that the threshold shift in the right ear in March 1966 could have been temporary due to cerumen or as the result of exposure to high intensity noise that resolved prior to separation.  The examiner also pointed to medical literature that suggested it was unlikely that hearing loss would develop much later in one's lifetime, long after the cessation of the noise exposure.  

The Board has also considered the Veteran's lay statements, to include in a June 2010 treatment record, that he has experienced decreased hearing since separation from service.  

The Board notes that the Veteran is competent to report as to the symptoms he experiences, such as decreased hearing and its history.  Layno v. Brown, 6 Vet. App. 465 (1994); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  

While there is no medical opinion linking the Veteran's hearing loss to service,  such medical nexus evidence is not always required to establish service connection.  

In this case, there is competent, credible lay evidence that the Veteran was exposed to loud noise in service and experienced hearing loss beginning during his military service and medical evidence that tends to link the onset of his current sensorineural hearing loss to noise exposure.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (providing that lay testimony regarding observations of symptoms "may provide sufficient support for a claim of service connection, and it is error for the Board to require medical evidence to support that lay evidence").

While the opinions of the VA examiner are against the claim, the Board finds these opinions to be of limited probative value to the extent that the examiner did not adequately assess the lay and medical evidence of hearing loss during service.

Based on a careful review of the record, the Board finds the evidence to be in relative equipoise in showing that the current hearing loss as likely as not is the result of the Veteran's exposure to excessive or harmful noise exposure that began with his duties during service.

In resolving all reasonable doubt in the Veteran's favor, service connection in warranted.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Service connection for a bilateral hearing loss disability is granted.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



Department of Veterans Affairs


